Exhibit 10.70




LETTER AGREEMENT




September 15, 2008




BY AND BETWEEN




HARVEY SMITH




AND




VALOR ENERGY CORP







This agreement made by and between Harvey Smith, a Canadian citizen residing in
Vancouver, British Columbia, Canada (“Smith”), and VALOR ENERGY CORP, a Nevada
corporation (“Valor”).




The parties hereby agree to the following;




(a)

Valor will forward a check by mail, in the amount of $13,000 dollars (the “final
payment”) within 24 hours of receiving an original signed by Smith and a Notary
Public registered in the province of British Columbia.

(b)

Upon Smith cashing the check, he agrees that this “final payment” represents the
full settlement of all amounts owed to him, in either cash or stock.

(c)

This agreement signed by Smith will thereby constitute a complete release and
relinquishment of any and all claims to Valor cash and/or assets including
common and preferred stock.




IN WITNESS WHEREOF, THIS AGREEMENT SHALL BE EFFECTIVE AS OF September 15, 2008.













 \s\Harvey Smith                    

\S\Sheridan Westgarde___

Harvey Smith

Sheridan Westgarde, CEO







Notary




Signature__(notary signature)__       Seal _(seal)______


ENDNOTES

HARVEY SMITH




VALOR ENEGY CORP








Letter Agreement Harvey Smith September 15, 2008


